Exhibit 10.37

 

[g108271mqimage002.gif]

 

SILICON VALLEY BANK

SPECIALTY FINANCE DIVISION

 

AMENDMENT TO
ACCOUNTS RECEIVABLE FINANCING AGREEMENT

 

THIS AMENDMENT TO ACCOUNTS RECEIVABLE FINANCING AGREEMENT is entered into
between SILICON VALLEY BANK (“Bank”) and INTERWAVE COMMUNICATIONS, INC.
(“Borrower”), as of June 28, 2004.

 

The Parties agree to amend the Accounts Receivable Financing Agreement between
them, dated June 30, 2003 (as amended, the “Financing Agreement”) as follows,
effective as of the date hereof.  (Capitalized terms used but not defined in
this Amendment, shall have the meanings set forth in the Financing Agreement.)

 

1.                                      Facility Period.  The definition of
“Facility Period” in Section 1 of the Financing Agreement, which presently reads
as follows:

 

“‘Facility Period’ is the period beginning on this date and continuing until one
year from the date of this Agreement, unless the period is terminated sooner by
Bank with notice to Borrower or by Borrower under Section 3.6.

 

is amended to read as follows:

 

“ ‘Facility Period’ is the period beginning on this date and continuing until
June 30, 2005, provided that (i) the Facility Period shall automatically be
extended for additional periods of one year each, unless either party gives
written notice to the other party that it elects not to terminate the Facility
Period, and (ii) either party may terminate the Facility Period with written
notice to the other party at any time.”

 

2.                                      Reduction in Applicable Rate. The
definition of “Applicable Rate” in Section 1 of the Financing Agreement, which
presently reads as follows:

 

“‘Applicable Rate’ is 1% per month.”

 

is amended to read as follows:

 

“‘Applicable Rate’ is 0.85% per month.”

 

3.                                      Facility Fee. Section 3.4 of the
Financing Agreement, which presently reads as follows:

 

“3.4. Facility Fee. A fully earned, non-refundable total facility fee of $15,000
combined for this Agreement and the Exim Agreement, reduced by any fees payable
to Exim Bank under Section 2A of the Exim Agreement.”

 

1

--------------------------------------------------------------------------------


 

is amended to read as follows:

 

“3.4. Facility Fee. A facility fee of $30,000 for the twelve-month period ending
June 30, 2005 and for each twelve-month period thereafter, payable $7,500 on
June 30, 2004 and $7,500 on the last day of each calendar quarter thereafter. 
Each $7,500 installment is fully earned on the date due and is non-refundable.”

 

4.                                      Representations True.  Borrower
represents and warrants to Bank that all representations and warranties set
forth in the Financing Agreement, as amended hereby, are true and correct.

 

5.                                      General Provisions.  This Amendment, the
Financing Agreement, any prior written amendments to the Financing Agreement
signed by Bank and Borrower, and the other written documents and agreements
between Bank and Borrower set forth in full all of the representations and
agreements of the parties with respect to the subject matter hereof and
supersede all prior discussions, representations, agreements and understandings
between the parties with respect to the subject hereof.  Except as herein
expressly amended, all of the terms and provisions of the Financing Agreement,
and all other documents and agreements between Bank and Borrower shall continue
in full force and effect and the same are hereby ratified and confirmed. 

 

 

Borrower:

Bank:

 

 

 

 

INTERWAVE COMMUNICATIONS, INC.

SILICON VALLEY BANK

 

 

 

 

 

 

 

By

  /s/ Cal R. Hoagland

 

By

  /s/ Illegible

 

 

Title

  SVP and CFO

 

Title

  SVP

 

 

 

2

--------------------------------------------------------------------------------